UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

RUFINA O. CAMILO,                             )
                                              )
               Plaintiff,                     )
                                              )
               v.                             )              Civil Action No. 15-0641 (RC)
                                              )
                                              )
COMMISSIONER, SOCIAL                          )
SECURITY ADMINISTRATION et al.,               )
                                              )
               Defendants.                    )


                                 MEMORANDUM OPINION

       Pending before the court is Defendant’s Motion to Dismiss Plaintiff’s Complaint, ECF

No. 4. On June 11, 2015, plaintiff Rufina O. Camilo was ordered to respond to the motion by

July 20, 2015, or risk summary dismissal of the case. See Order, ECF No. 6. Ms. Camilo has

not complied with the order and has not sought additional time to do so. Hence this case will be

dismissed on what is considered to be a conceded motion to dismiss. See Twelve John Does v.

District of Columbia, 117 F.3d 571, 577 (D.C. Cir. 1997) (“Where the district court relies on the

absence of a response as a basis for treating a motion as conceded, [the District of Columbia

Circuit] honor[s] its enforcement” of the local rule.); accord Fox v. Am. Airlines, Inc., 389 F.3d
1291, 1294-95 (D.C. Cir. 2004); FDIC v. Bender, 127 F.3d 58, 67-68 (D.C. Cir. 1997). A

separate Order accompanies this Memorandum Opinion.

                                                     ________/s/____________
                                                     RUDOLPH CONTRERAS
                                                     United States District Judge
Date: August 19, 2015